 1   BRENDAN M. HICKEY (CSBN 261794)
     Pier 9, Suite 100
 2   San Francisco, CA 94111-1497
     Telephone: (415) 494-8444
 3   Fax: (415) 735-3544

 4   Attorney for Defendant
     Sergio Rubalcaba
 5
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11
     UNITED STATES OF AMERICA,                       No. CR 4:18-0056-JST
12
                   Plaintiff,
13                                                   DEFENDANT’S MOTION FOR
            v.                                       IMMEDIATE RELEASE AND PROPOSED
14
     SERGIO RUBALCABA,                               ORDER
15
                   Defendant.
16
17
                                                    I.
18
           Sergio Rubalcaba was sentenced by this court on the morning of Friday, August 16, 2019
19
     to a sentence of 18 months. Mr. Rubalcaba has served over 18 months, and the court made clear
20
     at the time of sentencing that it was imposing a time-served sentence. However, the court has not
21
     yet issued a judgment and commitment order and Mr. Rubalcaba therefore remains in the custody
22
     of the U.S. Marshals service at Santa Rita Jail. The Marshals have indicated that they cannot
23
     release him without an order of this court. Mr. Rubalcaba respectfully asks that this court issue
24
     an immediate release order so that he can be released from the Marshals custody forthwith. A
25
     proposed order is included below, and issuance of a judgment and commitment order indicating
26
     “Time Served” should accomplish the same. Mr. Rubalcaba’s family waited at the jail to pick
27
     him up from Friday afternoon until Saturday afternoon and will return to pick him up once this
28


                                                   -1-
 1
     court signs an order permitting his release.
 2
 3
           Respectfully submitted,
 4
 5
           Dated: 8/19/2019                         /s/ Brendan Hickey
 6                                                  BRENDAN M. HICKEY
                                                    Counsel for Defendant, Sergio Rubalcaba
 7
 8
 9

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

27
28


                                                      -2-
 1
                                        [PROPOSED] ORDER
 2
                   Sergio Rubalcaba is sentenced to TIME SERVED and is hereby ordered released
 3
     forthwith from the custody of the United States Marshals.
 4
 5
     IT IS SO ORDERED.
 6
 7           August 19, 2019
     Dated: ________________                     ___________________________________
 8                                               HONORABLE JON S. TIGAR
                                                 United States District Judge
 9

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

27
28


                                                   -3-
